Citation Nr: 1809874	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  16-35 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUES

1.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at a private hospital on December 8, 2015.

2.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at a private hospital on December 15, 2015.

3.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at a private hospital on January 12, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION
	
The Veteran served on active duty from September 1950 to September 1954.  He died in January 2016 and his widow has been substituted into the appeal as the appellant.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2016 and May 2016 decisions by the Department of Veterans Affairs (VA) Medical Center in St. Cloud, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered in the appeal.

The appellant argues that the episodes of care at issue were authorized by VA because she and the Veteran were in constant contact with the Veteran's VA doctors, who directed his care.  The evidence indicates that consultations and notes in his chart were reviewed for evidence of pre-authorization.  It appears, however, that this reference is to his VA treatment records, which are not currently in the record.  Accordingly, a remand is needed so that VA treatment records for the relevant time periods, along with any associated consultations and notes, may be associated with the record.

Additionally, the record reflects that payment or reimbursement for two of the instances of treatment on appeal was denied because the Veteran had insurance coverage.  However, the VA regulation (38 C.F.R. § 17.1002(f)) which prohibits reimbursement when a health-plan contract covers part of the expenses has been held to be invalid.  See Staab v. McDonald, 28 Vet. App. 50 (2016) (holding that Congress intended VA to reimburse a Veteran for that portion of expenses not covered by a health-plan contract).  Given the holding in Staab, this alone is not a valid basis for denial of a claim for payment of or reimbursement for medical expenses.  Upon remand, the issues should be readjudicated pursuant to this holding.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record any relevant VA treatment records, including any notes and consults, for the time periods in question.  If such records are unavailable for any reason, the appellant and her representative should be so notified and the claims file annotated as such.

2.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




